Citation Nr: 1724177	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO. 13-23 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to November 1969, and from January 1973 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his erectile dysfunction is due to his service-connected diabetes mellitus, and specifically due to medication prescribed for diabetes mellitus. 

The Veteran underwent a VA examination in November 2010 where the VA examiner diagnosed the Veteran with Peyronie's disease. The examiner opined that the Veteran's erectile dysfunction was due to the Peyronie's disease and not as likely as not due to diabetes mellitus. In so finding, the examiner reasoned that review of the medical literature did not show that diabetes was a risk factor for Peyronie's disease. However, the VA examiner did not address whether the Veteran's erectile dysfunction disability-to include the diagnosed Peyronie's disease-was aggravated by his service-connected diabetes mellitus. She also did not discuss whether medication the Veteran has been prescribed to treat his diabetes mellitus has caused or aggravated his erectile dysfunction. In a secondary service connection claim, a medical opinion that a disability is not the result of or due to an already service-connected disability does not address the issue of aggravation. El-Amin v. Shinseki, 26 Vet. App. 136 (2013). Therefore, on remand, a new VA examination is necessary.

The Board further notes that the outcome of the Veteran's claim for entitlement to SMC, based on the loss of use of a creative organ, could be impacted by whether service connection is granted for erectile dysfunction. Thus, this issue is inextricably intertwined with the pending SMC claim and must be adjudicated prior to the disposition of the SMC claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of any erectile dysfunction. The examiner must review the claims file and must note that review in the report. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding current symptoms and history of symptoms. The examiner should include a detailed rationale for all opinions provided. The examiner must identify and discuss all manifestations of erectile dysfunction, and must specifically provide a medical opinion on the following:

(a) Is it at least as likely as not (50 percent probability or greater) that erectile dysfunction-to include Peyronie's disease-is directly related to the Veteran's active service?

(b) Is it at least as likely as not (50 percent probability or greater) that erectile dysfunction-to include Peyronie's disease-is due to or the result of service-connected diabetes mellitus, to include any medication prescribed for diabetes mellitus? 

(c) Is it at least as likely as not (50 percent probability or greater) that erectile dysfunction-to include Peyronie's disease-has been aggravated (increased in severity beyond the natural progress of the disorder) by service-connected diabetes mellitus, to include any medication prescribed for diabetes mellitus?

2. Then, readjudicate the claims on appeal. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


